DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 7 and 9 are objected to because of the following informalities:  
- in claim 7, line 3, “comprises comprises” should read --comprises--.  
- in claim 9, lines 1-2, “contacting the at least one feature with a silicon precursor contacting the at least one feature with a silicon precursor” should read --contacting the at least one feature with a silicon precursor--.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,865,456. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent and therefore under a one-way obviousness type double patenting test, a prima facie case of obviousness exists.
Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,964,532. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent and therefore under a one-way obviousness type double patenting test, a prima facie case of obviousness exists.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US Pub 2017/0062204) in view of Sims et al (US Pat 9,214,333).
Regarding claim 1, Suzuki teaches a method of forming silicon nitride, comprising: 
forming a portion of silicon nitride by atomic layer deposition on a material (three-dimensional features, such as FinFET, [0071]), the portion of silicon nitride formed by:
contacting the material with a silicon precursor (silicon-containing precursor, [0073]) comprising a brominated silane, an iodinated silane, a silylene compound, or a combination thereof (iodinated silane, SiI2H2, [0073]) and a nitrogen precursor (nitrogen-containing species, [0075]);
forming at least one other portion of silicon nitride by atomic layer deposition on the portion of silicon nitride, the at least one other portion of silicon nitride formed by:
contacting the portion of silicon nitride with another silicon precursor comprising a
brominated silane, an iodinated silane, a silylene compound, or a combination thereof and another nitrogen precursor (“Steps (2) through (5) may be repeated until a silicon nitride film of a desired thickness is formed.”, 0077]).
Suzuki teaches forming the silicon nitride, but does not teach exposing the portion of silicon nitride and the at least one other portion of silicon nitride to a plasma.
Sims teaches exposing the portion of silicon nitride and the at least one other portion of silicon nitride (N layers of SiN film) to a plasma (plasma comprising He, col 8, lines 15-30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the silicon nitride of Suzuki with plasma treatment of Sims in order to densify the deposited layers of SiN film as taught by Sims, col. 8, lines 26-32.
Regarding claim 2, Suzuki teaches the method of claim 1, wherein forming a portion of silicon nitride by atomic layer deposition on a material and forming at least one other portion of silicon nitride by atomic layer deposition on the portion of silicon nitride comprises forming the portion of silicon nitride and the at least one other portion of silicon nitride in a plasma-free environment (nitrogen-containing plasma free, [0063]).
Regarding claim 3, Suzuki teaches the method of claim 1, wherein contacting the material with a silicon precursor comprises contacting the material with silicon tetraiodide, silicon tetrabromide, or a combination thereof (SiI4, [0128]).
Regarding claim 4, Suzuki teaches the method of claim 1, wherein contacting the material with a silicon precursor comprises contacting the material with N,N'-di-tert-butyl-1,3-diaza-2-silacyclopent-4-en-2-ylidene or a combination of the N,N'-di-tert-butyl-1,3-diaza-2-silacyclopent-4-en-2-ylidene with a brominated silane, an iodinated silane, or a silylene compound ( iodinated silane SiI2H2 or a silylene compound SiI4, [0123]—0133]).
Regarding claim 5, Suzuki teaches the method of claim 1, wherein forming a portion of silicon nitride by atomic layer deposition comprises forming the portion of silicon nitride to a thickness of at least about 50% of a total thickness of the silicon nitride (“SiN thin films having the same or substantially the same thickness on both vertical and horizontal surfaces.”, [0039]).
Regarding claim 6, Suzuki teaches the SiN films, but does not teach exposing silicon nitride to a plasma.
Sims teaches wherein forming a portion of silicon nitride on a material and forming at least one other portion of silicon nitride on the portion of silicon nitride comprises forming the silicon nitride to a total thickness (N layers of SiN film) before exposing the portion of silicon nitride and the at least one other portion of silicon nitride to the plasma (additional step (v), plasma comprising He, col 8, lines 15-30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the silicon nitride of Suzuki with plasma treatment of Sims in order to densify the deposited layers of SiN film as taught by Sims, col. 8, lines 26-32.
Regarding claim 7, Suzuki teaches the method of claim 1, wherein forming a portion of silicon nitride by atomic layer deposition on a material and forming at least one other portion of silicon nitride by atomic layer deposition on the portion of silicon nitride comprises forming the portion of silicon nitride and the at least one other portion of silicon nitride at a temperature of from about 100°C to about 275°C (about 100°C to about 400°C, [0079]).
The above-cited claims differ from the prior art by using various process parameters (such as a temperature of less than or equal to about 275°C). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Regarding claim 8, Suzuki teaches a method of forming silicon nitride, comprising: 
forming at least one feature (three-dimensional features, such as FinFET, [0071]) on a material (substrate, [0071], the at least one feature comprising a chalcogenide material, an organic material, a carbon allotrope, a reactive metal material, or a combination thereof (reactive metal material, silicide, [0158]);
contacting the at least one feature with a silicon precursor (silicon-containing precursor, [0073]) and a nitrogen precursor (nitrogen-containing species, [0075]) at a temperature of less than or equal to about 275°C (about 100°C to about 400°C, [0079]) and in the absence of a plasma (nitrogen-containing plasma free, [0063]) to form silicon monolayers and nitrogen monolayers on the at least one feature (“
depositing SiN films, each ALD cycle comprises at least two distinct phases. The provision and removal of a reactant from the reaction space may be considered a phase. In a first phase, a first reactant comprising silicon is provided and forms no more than about one monolayer on the substrate surface. This reactant is also referred to herein as “the silicon precursor,” “silicon-containing precursor,” or “silicon reactant” and may be, for example, H.sub.2SiI.sub.2.” and “In a second phase, a second reactant comprising a reactive species is provided and may convert adsorbed silicon to silicon nitride”, [0066]-[0067]).
Suzuki teaches forming the silicon nitride, but does not teach exposing the silicon monolayers and the nitrogen monolayers to a plasma to form silicon nitride on the at least one feature.
Sims teaches exposing the silicon nitride (N layers of SiN film) to a plasma (plasma comprising He, col 8, lines 15-30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the silicon nitride of Suzuki with plasma treatment of Sims in order to densify the deposited layers of SiN film as taught by Sims, col. 8, lines 26-32.
The above-cited claims differ from the prior art by using various process parameters (such as a temperature of less than or equal to about 275°C). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Regarding claim 9, Suzuki teaches the method of claim 8, wherein contacting the at least one feature with a silicon precursor comprising silicon atoms and one or more of hydrogen atoms, carbon atoms, nitrogen atoms, or combinations thereof (SiI2H2, [0073]).
Regarding claim 10, Suzuki teaches the method of claim 8, wherein contacting the at least one feature with a silicon precursor and a nitrogen precursor to form silicon monolayers and nitrogen monolayers comprises forming the silicon monolayers and nitrogen monolayers at a temperature of from about 100°C to about 250°C (about 100°C to about 400°C, [0079]).
The above-cited claims differ from the prior art by using various process parameters (such as a temperature of from about 100°C to about 250°C). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Regarding claim 11, Suzuki teaches the method of claim 8, wherein contacting the at least one feature with a silicon precursor and a nitrogen precursor comprises contacting the at least one feature with silicon tetraiodide (SiI4, [0128]).
Regarding claim 12, Suzuki teaches the SiN films, but does not teach exposing silicon nitride to a plasma.
Sims teaches wherein exposing the silicon monolayers and the nitrogen monolayers to a plasma comprises forming a portion of a total thickness (N layers of SiN film) of the silicon nitride before exposing the silicon monolayers and the nitrogen monolayers to the plasma (additional step (v), plasma comprising He, col 8, lines 15-30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the silicon nitride of Suzuki with plasma treatment of Sims in order to densify the deposited layers of SiN film as taught by Sims, col. 8, lines 26-32.
Regarding claim 13, Suzuki teaches the SiN films, but does not teach exposing silicon nitride to a plasma.
Sims teaches wherein exposing the silicon monolayers and the nitrogen monolayers to a plasma comprises forming the silicon nitride to a total thickness (N layers of SiN film) before exposing the silicon monolayers and the nitrogen monolayers to the plasma (additional step (v), plasma comprising He, col 8, lines 15-30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the silicon nitride of Suzuki with plasma treatment of Sims in order to densify the deposited layers of SiN film as taught by Sims, col. 8, lines 26-32.
Regarding claim 14, Suzuki teaches the method of claim 8, wherein forming silicon nitride on the at least one feature comprises forming the silicon nitride exhibiting a thickness of from about 30 Å to about 1000 Å (30 Å to about 500 Å, [0143]).
The above-cited claims differ from the prior art by using various process parameters (such as a thickness of from about 30 Å to about 1000 Å). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Regarding claim 15, Suzuki teaches a method of forming silicon nitride, comprising: 
forming silicon nitride on a material (substrate, [0071]) by atomic layer deposition at a temperature of less than or equal to about 275°C (about 100°C to about 400°C, [0079]), the silicon nitride formed by contacting a silicon precursor (silicon-containing precursor, [0073]) and a nitrogen precursor (nitrogen-containing species, [0075]) with the material, the silicon precursor comprising an iodinated silane or a combination of the iodinated silane with one or more of a brominated silane or a silylene compound (iodinated silane, SiI2H2, [0073]).
Suzuki teaches forming the silicon nitride, but does not teach exposing the as-formed silicon nitride to a plasma.
Sims teaches exposing the silicon nitride (N layers of SiN film) to a plasma (plasma comprising He, col 8, lines 15-30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the silicon nitride of Suzuki with plasma treatment of Sims in order to densify the deposited layers of SiN film as taught by Sims, col. 8, lines 26-32.
The above-cited claims differ from the prior art by using various process parameters (such as a temperature of less than or equal to about 275°C). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Regarding claim 16, Suzuki teaches the method of claim 15, wherein forming silicon nitride on a material by atomic layer deposition at a temperature of less than or equal to about 275°C comprises forming the silicon nitride exhibiting a step coverage of greater than about 90% (step coverage…greater than about 90%, [0141]).
Regarding claim 17, Suzuki teaches the method of claim 15, wherein forming silicon nitride on a material by atomic layer deposition comprises forming the silicon nitride by atomic layer deposition at a temperature of from about 200°C to about 250°C (about 100°C to about 400°C, [0079]).
The above-cited claims differ from the prior art by using various process parameters (such as a temperature of from about 200°C to about 250°C). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Regarding claim 18, Suzuki teaches the method of claim 15, further comprising repeating the forming silicon nitride on a material by atomic layer deposition act and the exposing the as-formed silicon nitride to a plasma act to form the silicon nitride to a desired thickness (“the super-cycle can be repeated a number of times to form a silicon nitride thin film of a desired thickness.”, [0043]).
Regarding claim 19, Suzuki does not teach exposing the as-formed silicon nitride to a plasma.
Sims teaches wherein exposing the as-formed silicon nitride to a plasma comprises exposing the as-formed silicon nitride to a helium plasma, an argon plasma, a xenon plasma, a nitrogen (N2) plasma, a hydrogen (H2) plasma, or combinations thereof (plasma comprising He, col 8, lines 15-30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the silicon nitride of Suzuki with He plasma treatment of Sims in order to densify the deposited layers of SiN film as taught by Sims, col. 8, lines 26-32.
Regarding claim 20, Suzuki the method of claim 15, wherein forming silicon nitride on a material comprises forming a desired thickness (“the super-cycle can be repeated a number of times to form a silicon nitride thin film of a desired thickness.”, [0043]) of the silicon nitride on the material comprising one or more features exhibiting an aspect ratio of greater than about 10:1 (“features with aspect ratios of 2 or greater, in some embodiments in aspect ratios of about 3 or greater, in some embodiments in aspect ratios of about 5 or greater and in some embodiments in aspect ratios of about 8 or greater.”, [0141]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892